             Case 3:18-cv-01930-SI             Document 118   Filed 05/13/19     Page 1 of 2


                                                                          FILED13t!AY ~1914:56IJSDC·ORP

                              IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF OREGON
                                           .PORTLAND DIVISION




William X Nietzche (solely as trustee for·
KRME International Trust),
Et al.,
                                                                         3:18-CV-01930-SI

                       Plaintiff/Petitioner,                                     Case No.
                                                                 PLAINTIFF'S MOTION TO CURE
                                                                 ANY DEFECTS IN SERVICE OF
                                                                 PROCESS



v.
FREEDOM MORTGAGE CORPORATION (FMC),

Et al.,

                       Defendant(s)/Respondent(s)



     PLAINTIFF'S MOTION TO CURE ANY DEFECTS IN SERVICE OF PROCESS

       Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
William X Nietzche, hereby moves this Court of Record to enter an order allowing Plaintiff's to
cure any defects in service of process, stating in support:
                                                         .'




             LR 7-l(a) CERTIFICATION
          1. Plaintiffs certifies that before filing this motion, Plaintiffs conferred in good faith
             with Counsel for defendants HSBC Holdings PLC, HSBC Finance Corporation,
             HSBC Home Equity Loan (collectively "HSBC") and Beneficial Oregon, Inc,
             Beneficial Financial 1 Inc., (collectively "Beneficial").

          2. Counsel for Defendants HSBC and Beneficial do not oppose this motion.


          ////Ill///


     PLAINTIFF'S MOTION TO CURE ANY DEFECTS IN SERVICE OF PROCESS - Page 1 of 2
     Case 3:18-cv-01930-SI          Document 118         Filed 05/13/19         Page 2 of 2




      MOTION
   3. Plaintiffs respectfully move this Court of Record for an order allowing Plaintiffs to
      cure any defects in service of process on either of the Defendants named in this
      matter.

   4. Plaintiffs make this request pursuant to FRCP 4(m).

   5. Several Defendants named in this matter are Goliath Corporations with complex
      corporate structures with numerous subsidiaries that are alleged to be involved in this
      matter.

   6. Plaintiffs need to ensure that proper service has been made upon Defendants to allow
      the that orderly administration of justice of this Court of Record is adhered.

   7. Defendants do not oppose this motion, which is made for good cause and not for
      purposes of delay.


   WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order:
1. Allowing Plaintiffs to cure any defects in service of process.



RESPECTFULLY DATED this _/_3_day of May, 2019.



                                          ey
                      olo Proprio, In P per Persona,
                  S i Heredes, Sui Juris [Pro se]



                  By-M:,~c -
                  Wil=                               KRME International Trust
                  In Solo Proprio, In Proper Persona,
                  Sui Heredes, Sui Juris [Prose]




PLAINTIFF'S MOTION TO CURE ANY DEFECTS IN SERVICE OF PROCESS - Page 2 of 2
